Citation Nr: 0102428	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-10 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for residuals 
of injury to the right testicle, status post orchiectomy, 
with compensatory hypertrophy of the left testicle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1988 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  In May 
2000, a hearing was held before the undersigned, who is the 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c).

A review of the claims file shows that in January 1995 the RO 
reduced the veteran's disability compensation payments based 
on evidence showing that he was on active duty from June 6, 
1994, to August 20, 1994.  That evidence appears in actuality 
to have been a DD-214 for another servicemember that was 
inadvertently filed in the veteran's claims file.  The RO 
should address this reduction in the veteran's compensation 
payments and determine whether or not this reduction was 
based on correct information.  


REMAND

For the following reasons, it is necessary to remand this 
claim to the RO for additional development.  The Board does 
not have sufficient evidence to decide the claim.

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  However, the veteran was not provided a VA 
examination in conjunction with his claim for an increased 
rating.  The last VA examination was conducted in 1992 in 
conjunction with his initial claim for service connection.  
It is necessary to provide the veteran a VA examination to 
evaluate the current severity of his service-connected 
condition since he has indicated that this condition has 
worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability ..., the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination").  

According to the veteran's testimony, he has received VA 
treatment at the medical center in Birmingham and the 
outpatient clinic in Huntsville since his separation from 
service in 1992.  The only VA records associated with the 
claims file are dated in 1997 and were submitted by the 
veteran.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the RO must obtain all of the veteran's 
VA medical records.

The veteran has received treatment from at least two private 
physicians - Drs. James A. Reynolds and Brendella Fore.  On 
remand the RO should ask the veteran to complete the 
necessary releases in order to obtain the treatment records 
from these physicians.  In that regard, the veteran is 
advised that it is his responsibility to complete and return 
any required release forms so as to enable the RO to request 
the records. 

Also, the RO should consider whether the veteran should be 
assigned separate ratings for the left and right testicle 
disorders.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  This should be done after the veteran 
undergoes a VA examination.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
medical records from the VA Medical 
Center in Birmingham and the VA 
Outpatient Clinic in Huntsville for all 
hospitalization and outpatient treatment 
from 1992 to the present.  

2.  The RO should ask the veteran to 
complete the necessary authorizations for 
the release of information from (a) Dr. 
Reynolds; (b) Dr. Fore; (c) the emergency 
room where he was treated for groin and 
scrotal pain in 1998; and (d) any other 
private physician or facility that has 
treated him for his service-connected 
disorder since his separation from 
service.  The RO should request actual 
treatment records from these physicians 
and facilities.  

3.  After obtaining the veteran's VA and 
private treatment records, the RO should 
schedule him for a VA examination to 
evaluate his bilateral testicle disorder.  
The claims file must be provided to the 
examiner for review.  The examiner should 
indicate in the report that the claims 
file was reviewed.  Any necessary tests 
or studies, as deemed appropriate by the 
examiner, should be conducted to 
ascertain the severity of this disorder.  
The examiner should fully describe all 
manifestations of the service-connected 
condition, including whether it 
interferes with genitourinary system 
functioning, results in any nerve 
impairment (i.e., neuritis or neuralgia), 
causes pain, etc.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
the entire record and all applicable laws 
and regulations.  In readjudicating the 
claim, the RO must determine whether the 
veteran is entitled to separate 
disability ratings for the left and right 
testicle disorders.  See 38 C.F.R. 
§ 4.14; see also Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).  Since the 
veteran's service-connected condition 
does not have a specific diagnostic code, 
the RO also should consider application 
of a rating under all potentially 
pertinent diagnostic codes.  Further, the 
RO should take into consideration the 
benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b). 

7.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claims for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Allow an 
appropriate period of time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until he is so informed.  The 
veteran has the right to submit additional evidence and 
argument on a matter that the Board has remanded to a 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



